 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JEREMY MEJIA,                                      Case No. 1:19-cv-00509-BAM (PC)
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
13            v.                                         PAUPERIS
14    D. KELLOGG,                                        (ECF No. 6)
15                       Defendant.                      ORDER DIRECTING PAYMENT OF
                                                         INMATE FILING FEE BY CALIFORNIA
16                                                       DEPARTMENT OF CORRECTIONS AND
                                                         REHABILITATION
17

18          Plaintiff Jeremy Mejia is a state prisoner proceeding pro se in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s application to proceed in forma pauperis pursuant
21   to 28 U.S.C. § 1915, filed on May 9, 2019. (ECF No. 6.) Plaintiff’s application includes a certified
22   prison trust account statement that reflects the activity in Plaintiff’s trust account for the last six
23   months. (ECF No. 6, at 3-5.)
24          Since Plaintiff has made the showing required by § 1915, the application to proceed in forma
25   pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this
26   action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of
27   twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust account. The
28
                                                        1
 1   California Department of Corrections and Rehabilitation is required to send to the Clerk of the

 2   Court payments from Plaintiff’s trust account each time the amount in the account exceeds $10.00,

 3   until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      Plaintiff's application to proceed in forma pauperis, (ECF No. 6), is GRANTED;

 6          2.      The Director of the California Department of Corrections and Rehabilitation

 7                  or his/her designee shall collect payments from Plaintiff’s prison trust account

 8                  in an amount equal to twenty percent (20%) of the preceding month’s income

 9                  credited to the prisoner’s trust account and shall forward those payments to

10                  the Clerk of the Court each time the amount in the account exceeds $10.00, in

11                  accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been

12                  collected and forwarded to the Clerk of the Court. The payments shall be

13                  clearly identified by the name and number assigned to this action;

14          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

15                  Plaintiff=s in forma pauperis application on the Director of the California

16                  Department of Corrections and Rehabilitation, via the Court’s electronic case filing

17                  system (CM/ECF); and

18          4.       The Clerk of the Court is directed to serve a copy of this order on the Financial

19                  Department, U.S. District Court, Eastern District of California.

20
     IT IS SO ORDERED.
21

22      Dated:     May 15, 2019                                 /s/ Barbara    A. McAuliffe        _
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
